EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7, Line 1: “the wall” has been deleted and replaced with --a wall--, in order to establish proper antecedent basis for the limitation in the claim. 
Claim 11, Line 2: “adjacent to the channel housing” has been deleted, in order to remove duplicate language from the claim. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a lightweight bag having a first outer section or compartment and a second center section or compartment formed substantially inside the first outer section or compartment, wherein the first outer and second center sections or compartments are secured together surrounding a common bottom and together form two separate compartments, wherein the common bottom comprises a central panel portion and a reinforcement panel portion, wherein the second center section or compartment has a wall of an ultra super lightweight opaque material, wherein each of the first outer and second center sections or compartments has a drawstring opening surrounded by a channel housing a drawstring and wherein the weight of the bag (which includes all of the structural features mentioned above) is approximately 1.0 ounce or less. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/           Examiner, Art Unit 3734                                            

/JES F PASCUA/           Primary Examiner, Art Unit 3734